Dismissed and Memorandum Opinion filed April 8, 2004








Dismissed and Memorandum Opinion filed April 8, 2004.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00278-CR
____________
 
CLAIBORNE
ONEAL DANIELS, Appellant
 
V.
 
THE STATE
OF TEXAS, Appellee
 

 
On Appeal from the 183rd
District Court
Harris
County, Texas
Trial Court Cause No. 928,988
 

 
M E M O R A N D U M   O P I N I O N
Appellant pled guilty to aggravated assault on February 12,
2003.  In accordance with the terms of a
plea bargain agreement with the State, the trial court sentenced appellant to
five years deferred adjudication.  On
August 12, 2003, the State filed a motion to adjudicate guilt.  Appellant entered a plea of true to the
allegations in the motion.  In accordance
with the terms of a plea bargain agreement with the State, the trial court
sentenced appellant to fifteen years confinement in the Institutional Division
of the Texas Department of Criminal Justice. 
As part of the plea bargain agreement, appellant signed a written waiver
of his right to appeal.  Because appellant
has waived his right to appeal, we dismiss. 




Appellant pled true and the trial court followed the plea
bargain agreement in assessing punishment. 
Despite having waived the right to appeal, appellant filed a notice of
appeal.  Appellant chose to enter into an
agreement that included a waiver of the right to appeal.  Appellant was informed of his right to
appeal, knew with certainty the punishment he would receive, and that he could
withdraw his plea if the trial court did not act in accordance with the plea
agreement.  As appellant was fully aware
of the consequences when he waived his right to appeal, it is Anot unfair to expect him to live with
those consequences now.@  Blanco v. State,
18 S.W.3d 218, 219-20 (Tex. Crim. App. 2000); Buck v. State, 45 S.W.3d
275, 278 (Tex. App.CHouston [1st Dist.] 2001, no pet.).  
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed April 8, 2004.
Panel consists of Justices Yates,
Anderson, and Hudson.
Do Not Publish C Tex. R. App.
P. 47.2(b).